Per Curiam.

After a careful review of the record, this court finds that respondent violated DR 1-102(A)(3), (5) and (6) of the Code of Professional Responsibility.
The record reveals that seven attorneys who were familiar with the respondent testified or wrote letters to the effect that the respondent was a competent, conscientious and ethical attorney. All of these attorneys firmly recommended against the respondent’s permanent disbarment. In light of the foregoing, and in view of respondent’s cooperation in the pro*320ceedings below and his apparent desire to effectively deal with and resolve his problems, we agree that permanent disbarment is not warranted in this case.
We note, however, that while respondent’s misconduct did not occur as a part or result of his practice of law, his illegal actions took place while he was an employee of the Geauga County Juvenile Court, charged with the supervision and custody of juvenile females under the aegis of the court. That respondent failed miserably in his capacity as role model for the girls placed in his care is beyond cavil.
Accordingly, we adopt the recommendation of the board of commissioners, and respondent is hereby indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.